





Exhibit 10.2






January 14, 2019


Suzanne Smith
1167 Pine Grove Ave
Brookhaven, GA 30319




RE: OFFER LETTER


Dear Suzanne,


It gives me great pleasure to offer you a position with LogistiCare. In addition
to confirming our offer, this letter will detail the terms and conditions of
your employment and outline the current major features of LogistiCare's
compensation and benefit plans and practices. All offers of employment are
contingent upon the completion of any required pre-employment screening and your
ability to establish your identity and authorization to work in the United
States. Please be sure to bring work authorization documentation with you on
your first day of employment.


Assumption of Duties: Your start date will be February 18, 2019 for you to
assume the position of Chief Accounting Officer. You will report to Kevin Dotts,
CFO and your work location will be 1275 Peachtree St NE 6th Floor, Atlanta,
Georgia 30309.


Base Salary: Your initial base salary will be $285,000.00 payable in bi-weekly
installments, less applicable taxes and deductions.


Executive Non-qualified Deferred Compensation Plan: You are also eligible to
participate in the Executive Non-qualified Deferred Compensation plan. The next
open enrollment will be in December for a January 1st effective date. You may
elect to defer up to 10% of your salary and/or 100% of your annual discretionary
bonus.


Long-term Incentive Plan/ Stock Option Incentives: You are eligible to
participate in the 2018 LTI Plan which will include 4600 stock options, to be
formally approved by the Board of Directors.


Short-Term Incentive Bonus: You are eligible to participate in a short-term
incentive bonus program in 2019 which will be up to 50% of your base salary
[This bonus reference supersedes the general plan document. You are being
provided a copy of the 2018 plan document for general reference, as the 2019
plan document has not been approved by the Board of Directors]. Bonus
consideration is based on individual and organizational performance. Bonuses are
typically payable 1st quarter following the performance year and will be
prorated based on hire date.


Signing Bonus: You are eligible for a one-time signing bonus in the amount of
$15,000.00. The signing bonus will be paid on the first payroll following your
start date. You will have an obligation to repay the total amount of the signing
bonus if you resign your position with LogistiCare within twelve months of your
start date.


Severance Payment : Should you be asked to leave LogistiCare for any reason
other than for "cause", as the term is reasonably defined by the Company in it s
discretion , you will receive six months of severance pay at your base
compensation in effect at that time. You will be required to sign a severance
agreement and general release of claims as a condition of receiving any
severance payment.


Parking & Commuter Options: You will be responsible for paying for your parking
or other commuter options at your own expense (100%). We have set up a qualified
transportation plan so employees who desire to enroll can





--------------------------------------------------------------------------------







set aside pre-tax dollars for parking. Our office location provides corporate
employees with access to many Midtown Transportation Solutions and amenities. We
will provide you with a copy of the Midtown Amenities and Commuter Options Guide
to review and hopefully this will assist you with selecting a transport at ion
option that works well for you. If you have questions about commuting; need
assistance figuring out the best mode of transportation to get to and from work;
or are interested in joining or forming a vanpool or carpool, please contact
Annie Graefe, Employer Program Manager - Midtown Transportation Solutions, any
time at 404.809.2118 or email annie@midtownatl.com. You may also visit their
website at http://www.midtownalliance.com/ for more information and
http://www.midtownatl.com/ for information on Midtown in general.


Total Rewards Benefits Programs: You will receive such benefits as are generally
accorded to employees at LogistiCare, subject to company policy and any
applicable terms and conditions as they may be amended from time to time. You
will be eligible for 4 weeks of paid time off. LogistiCare's current benefit
program covers medical, dental, life, short-term and long-term disability
insurance, flexible spending accounts, voluntary vision, voluntary life
insurance, 401K, vacation and sick benefits. As part of our current benefit
package, employees can elect medical and/or dental insurance. Please refer to
the attached benefit summary for cost details. Also currently included is a 100%
company-paid short and long­ term disability policy and a 100% company paid life
insurance in the amount of $25,000.00. We also offer the opportunity to
participate in voluntary vision, voluntary life insurance and both medical care
and dependent care flexible spending accounts.


Based on your position, any core benefits and health insurance benefits you
choose will be effective retro to your first day of employment. You must make
your benefit elections within the first 30 days of employment. If you miss your
initial enrollment window, please note that you will need to wait until the next
annual enrollment period.


401k Retirement Plan: LogistiCare offers employees the opportunity to
participate in a 401K (pre -tax) and/or Roth (post­ tax) retirement saving
plans. The plan provides for employer matching contributions; the contribution
amount is a discretionary amount that is determined each plan year and subject
to a vesting schedule. To participate, the plan requires: You must be age 21.
You must have completed 2 months of employment service; you are eligible the
first of the month following 2 months of service from your date of hire. As a
new employee, once you have met the eligibility requirements, you will
automatically be enrolled in the plan at a deferral percentage of 3%. If you do
not wish to participate, you must change your deferral percentage to zero. Once
employed you can do this by accessing the 401K website at www.mykplan.com or
contact a 401K Employee Customer Service Representative at 1-888-822-9238.


Vacation/ Holidays:Full-time employees are eligible to accrue paid vacation
monthly. Vacation hours accrued during the first 90 days becomes available on
the 91st day of employment. You will be eligible for 4 weeks of paid time off.
Please refer to the vacation policy for additional details on monthly/ annual
vacation amounts. You are also entitled to accrue sick leave each month up to 40
hours per calendar year in accordance with state law, local ordinance or company
policy. Additionally, all employees receive two floating holidays and six
company holidays throughout the calendar year. I have included a current
Employee Benefits Summary, which provides you with an overview of the
comprehensive package of benefits that LogistiCare offers employees and a copy
of the vacation policy.


Other terms and guidelines for your employment are set forth in our employee
handbook, which you will have access to through our employee portal. You will be
required to maintain a standard of legal and ethical conduct consistent with our
Corporate Ethics program.


This letter reflects the entire agreement regarding the terms and conditions of
your employment. Accordingly, it supersedes and completely replaces any prior
oral or written communication on this subject. This letter is not an employment
contract and should not be construed or interpreted as containing any guarantee
of continued employment. The employment relationship at LogistiCare is by mutual
consent ("Employment-At-Will"). This means that employees have the right to
terminate their employment at any time and for any reason. Likewise, LogistiCare
reserves the right to discontinue your employment with or without cause at any
time and for any reason. All employees are subject to a 90-day introductory
period.





--------------------------------------------------------------------------------







By acceptance of this offer, you agree that you have brought to LogistiCare's
attention and provided it with a copy of any agreement which may impact your
future employment at LogistiCare, including non-disclosure, non-competition,
invention/patent assignment agreements or agreements containing future work
restrictions.


Suzanne, LogistiCare is committed to your professional development. We have been
and continue to be a fast growing company. Your ability to move forward in the
organization is limited only by your drive, initiative, teamwork abilities, and
the quality of your overall performance.


We are excited about the opportunity to work with you and look forward to
hearing your positive response to this letter by Tuesday, January 15, 2019. If
you agree with the terms of this revised offer of employment, please sign and
email this letter to Kevin.Dotts@logisticare.com and cc: jennys@logisticare.com.




Sincerely,


/s/ Kevin Dotts


Kevin Dotts, CFO
Logisticare




Enclosures:
Previously provided - Benefits Booklet & Vacation Policy


Cc: File





